      8:19-cv-03126-SAL        Date Filed 07/20/20      Entry Number 15       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Kenneth Syncere Rivera,                                    Case No. 8:19-cv-3126-SAL

                          Petitioner,

v.
                                                                     ORDER
Warden Broad River Correctional Institution,


                          Respondent.



       This matter is before the Court for review of the November 15, 2019 Report and

Recommendation (“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02, (D.S.C.). In the Report,

the Magistrate Judge recommends dismissing the Petition in this action without prejudice as

successive. See ECF No. 10.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                1
      8:19-cv-03126-SAL       Date Filed 07/20/20     Entry Number 15        Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Petition, ECF No. 1, is

DISMISSED without prejudice and without requiring the Respondent to file a return.

              IT IS SO ORDERED.

                                                   /s/ Sherri A. Lydon
July 20, 2020                                      Sherri A. Lydon
Florence, South Carolina                           United States District Judge




                                               2
